              Case 2:18-cr-00422-SMB Document 904 Filed 04/17/20 Page 1 of 9




11
     Paul J. Cambria, Jr. (NY Bar No.1430909, admitted pro hac vice)
22   Erin E. McCampbell (NY Bar No. 4480166, admitted pro hac vice)
33   LIPSITZ GREEN SCIME CAMBRIA LLP
     42 Delaware Avenue, Suite 120
44   Buffalo, New York 14202
     Telephone: (716) 849-1333
55   Facsimile: (716) 855-1580
66   pcambria@lglaw.com
     emccampbell@lglaw.com
77   Attorneys for Michael Lacey
88   Thomas H. Bienert, Jr. (CA Bar No.135311, admitted pro hac vice)
99   Whitney Z. Bernstein (CA Bar No. 304917, admitted pro hac vice)
     BIENERT | KATZMAN PC
10
10   903 Calle Amanecer, Suite 350
11   San Clemente, California 92673
11
     Telephone: (949) 369-3700
12
12   Facsimile: (949)369-3701
     tbienert@bienertkatzman.com
13
13   wbernstein@bienartkatzman.com
14   Attorneys for James Larkin
14
15
15
     Additional counsel listed on next page
16
16
17
17
                                IN THE UNITED STATES DISTRICT COURT
18
18                                  FOR THE DISTRICT OF ARIZONA
19
19
     United States of America,                      NO. CR-18-00422-PHX-SMB
20
20
21                            Plaintiff,            DEFENDANTS’ MOTION IN LIMINE
21   vs.                                            TO PRECLUDE CERTAIN
22
22                                                  REFERENCES TO WITNESSES,
     Michael Lacey, et al.,                         DEFENDANTS, AND DEFENSE
23
23                                                  COUNSEL
24                       Defendants.
24
                                                    (Oral argument requested)
25
25
26
26
27
27
28
28


               MOTION IN LIMINE TO PRECLUDE PRESENTATION OF CERTAIN EVIDENCE
             Case 2:18-cr-00422-SMB Document 904 Filed 04/17/20 Page 2 of 9




1
2    Gary S. Lincenberg (CA Bar No. 123058, admitted pro hac vice)
     Ariel A. Neuman (CA Bar No. 241594, admitted pro hac vice)
3    Gopi K. Panchapakesan (CA Bar No. 279856, admitted pro hac vice)
     BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
4    DROOKS, LINCENBERG & RHOW PC
5    1875 Century Park East, 23rd Floor
     Los Angeles, California 90067-2561
6    Telephone: (310) 201-2100
     Facsimile: (310) 201-2110
7    glincenberg@birdmarella.com
8    aneuman@birdmarella.com
     gpanchapakesan@birdmarella.com
9    Attorneys for John Brunst
10
     Bruce Feder (AZ Bar No. 004832)
11   FEDER LAW OFFICE PA
     2930 E. Camelback Road, Suite 160
12   Phoenix, Arizona 85016
13   Telephone: (602) 257-0135
     bf@federlawpa.com
14   Attorney for Scott Spear
15   David Eisenberg (AZ Bar No. 017218)
16   DAVID EISENBERG PLC
     3550 N. Central Ave., Suite 1155
17   Phoenix, Arizona 85012
     Telephone: (602) 237-5076
18   Facsimile: (602) 314-6273
19   david@deisenbergplc.com
     Attorney for Andrew Padilla
20
     Joy Malby Bertrand (AZ Bar No. 024181)
21
     JOY BERTRAND ESQ LLC
22   P.O. Box 2734
     Scottsdale, Arizona 85252
23   Telephone: (602)374-5321
     Facsimile: (480)361-4694
24
     joy.bertrand@gmail.com
25   Attorney for Joye Vaught
26
27
28
                                           ii
             MOTION IN LIMINE TO PRECLUDE PRESENTATION OF CERTAIN EVIDENCE
               Case 2:18-cr-00422-SMB Document 904 Filed 04/17/20 Page 3 of 9




 1                                               MOTION
 2           Defendants Michael Lacey, James Larkin, John Brunst, Scott Spear, Andrew Padilla, and
 3   Joye Vaught (“Defendants”), by and through their undersigned attorneys, move in limine for an order
 4   precluding the government from referring to Defendants and their counsel in an unduly prejudicial
 5   manner, and from referring to certain individuals as “victims” in front of the jury. This Motion is
 6   based on the following Memorandum of Points and Authorities, the Court’s file, and any evidence
 7   or argument presented at the hearing on this matter. Excludable delay under 18 U.S.C. § 3161(h)(1)
 8   may occur as a result of this Motion or of an order based on this Motion.
 9                       MEMORANDUM OF POINTS AND AUTHORITIES
10           Defendants move in limine for an order precluding the government from referring to the
11   Defendants as the “Backpage Defendants” and Defendants’ counsel as the “Backpage Lawyers” in
12   front of the jury because those terms suggest guilt by association in violation of the Defendants’
13   Fifth Amendment rights. Further, government counsel and witnesses should be precluded from
14   referring to any individuals as “victims” in front of the jury because such references eviscerate the
15   Defendants’ presumption of innocence and are so unduly prejudicial that Defendants will be
16   deprived of a fair trial.
17                                             ARGUMENT
18
     I.      This Court should preclude certain prejudicial terms the government has used to
19
             refer to Defendants and defense counsel.
20           Throughout the superseding indictment (“Indictment,” Doc. 230), the government
21   refers to the Defendants as the “Backpage Defendants.” (See, e.g., Indict. ¶¶ 8, 9.) Government
22   counsel has also used this term to refer to Defendants during hearings before this Court, as
23   well as referring to defense counsel as “Backpage lawyers.” As the Court knows, Backpage
24   and its Chief Executive Officer and owner, Carl Ferrer, have pleaded guilty, as the government
25   will surely highlight for the jury. As a result, any reference to the Defendants as “Backpage
26   Defendants” or defense counsel as “Backpage lawyers” would improperly tar the Defendants
27

28
              Case 2:18-cr-00422-SMB Document 904 Filed 04/17/20 Page 4 of 9




 1   with “guilt by association” liability. This would flout Defendants’ individual due process
 2   rights. Moreover, such references are factually incorrect: those Defendants who held an
 3   ownership interest in Backpage sold that interest in 2015, each Defendant had a different role
 4   vis-à-vis the company, and defense counsel did not and do not represent Backpage.
 5          “Guilt by association” liability is inimical to our system of justice. The Supreme Court
 6   has denounced it, explaining that “[i]n our jurisprudence guilt is personal” and any suggestion
 7   otherwise violates the Due Process Clause of the Fifth Amendment. See Scales v. United States,
 8   367 U.S. 203, 224-25 (1961); see also Joint Anti-Fascist Refugee Comm. v. McGrath, 341 U.S. 123,
 9   178 (1951) (Douglas, J., concurring) (recognizing that “guilt by association” is “one of the
10   most odious institutions of history”). Indeed, a conviction obtained by “guilt by association”
11   liability is so unjust that it must be reversed. See United States v. Polasek, 162 F.3d 878, 886-87
12   (5th Cir. 1998) (reversing conviction and explaining that “we repeatedly have characterized
13   guilt by association evidence as highly prejudicial and damaging” (quotations and citations
14   omitted)). The government should not be permitted to violate the Defendants’ Due Process
15   rights by referring to them as the “Backpage Defendants” or their counsel as the “Backpage
16   lawyers” or any similar terms.
17          Although the prosecutors’ use of such terms would not constitute “evidence” in the
18   traditional sense, the use of such terms by the government’s representatives – who are imbued
19   with authority by jurors – would have virtually the same effect as having a witness testify to
20   such evidence. The use of such terms by prosecutors should thus be evaluated in the same
21   way that evidence would be evaluated --- is it unduly prejudicial or likely to confuse jurors?
22   See Fed. R. Evid. 403 (Courts should exclude otherwise relevant evidence if the “probative value”
23   of the evidence “is substantially outweighed by a danger of one or more of the following: unfair
24   prejudice, confusing the issues, misleading the jury, undue delay, wasting time, or needlessly
25   presenting cumulative evidence.”).
26          “Unfair prejudice” refers to “the capacity of some concededly relevant evidence to lure the
27   factfinder into declaring guilt on a ground different from proof specific to the offense charged.” Old
28                                                     4
              Case 2:18-cr-00422-SMB Document 904 Filed 04/17/20 Page 5 of 9




 1   Chief v. United States, 519 U.S. 172, 180 (1997); United States v. Ellis, 147 F.3d 1131, 1135 (9th Cir.
 2   1998) (recognizing that “unfair prejudice” refers to “an undue tendency to suggest decision on an
 3   improper basis, commonly, though not necessarily, an emotional one or evidence designed to elicit
 4   a response from the jurors that is not justified by the evidence” (quotations omitted)). Where
 5   evidence “very well could . . . trigger[] an emotional response from the jury members,” giving rise to
 6   “at least a modest likelihood of unfair prejudice,” Rule 403 requires exclusion unless the evidence is
 7   of substantial probative value. United States v. Gonzalez-Flores, 418 F.3d 1093, 1098 (9th Cir. 2005)
 8   (emphasis in original).
 9          Here, referring to Defendants as the “Backpage Defendants” or their attorneys as
10   “Backpage lawyers” are merely an improper shorthand to circumvent ironclad due process
11   protections. The same concerns about fairness that guide a court’s analysis on the admissibility
12   of evidence under Rule 403 are applicable to these references and provide another basis for
13   precluding them. Indeed, such references are unduly prejudicial in that they attempt to tar the
14   Defendants with “guilt by association” liability, and are likely to confuse the jurors as to the
15   standards by which Defendants must be judged.
16   II.    This Court should preclude reference to anyone as a “victim” in front of the jury.
17          In the Indictment, the government characterizes various persons as “victims” (Indict. ¶¶
18   160-176) and Government counsel has repeatedly referred to certain persons this way (Gov’t’s
19   Expert Discl. (Doc. 422) at 5-9). It therefore is likely that one or more of the government’s fact or
20   expert witnesses (or government counsel) characterize those persons, or others like them, as
21   “victims,” in front of the jury. This Court should preclude such terminology. The use of the term
22   is not only incorrect in regard to these people in this case, but it would be highly prejudicial. The
23   Defendants should be judged based on the evidence of what they did and what they knew or
24   intended, not based on how the government or a witness characterizes what occurred.
25           First, allowing the government or its witnesses to use the term “victim” in front of the jury
26   would turn the presumption of innocence on its head. At this time, the Defendants are accused of
27   crimes, not convicted of those crimes. Consequently, as a matter of law, they are cloaked with the
28                                                     5
              Case 2:18-cr-00422-SMB Document 904 Filed 04/17/20 Page 6 of 9




 1   presumption of innocence. Use of the term “victim” eviscerates that presumption by implying
 2   that a crime has been committed and that the witness has been injured. Indeed, it implies that there
 3   is extra-judicial evidence that has convinced the speaker (be it an Assistant United States Attorney
 4   or a government witness) of the Defendants’ guilt, while also conferring on the person so described
 5   a halo of vulnerability and weakness, and thereby injects an impermissible sympathy element into
 6   the trial. Use of this term is so prejudicial that the government has agreed to refrain from its use in
 7   other cases. See, e.g., United States v. Idaho Cnty. Light & Power Coop. Assoc., Inc., 2020 WL 1105091, at
 8   *7 (D. Ida. Mar. 6, 2020) Indeed, courts have even stricken the term from an indictment as irrelevant
 9   and prejudicial. See, e.g., United States v. Lalley, 2010 WL 3946659, at *3-4 (D. N.J. Oct. 5, 2010)
10   (granting defendant’s motion to strike the term “victim” from the indictment). Because use of the
11   term “victim” will be unduly prejudicial to the Defendants, will likely create bias against them, and
12   will deprive them of a fair trial in violation of the Due Process Clause, this Court should preclude it.
13   Instead, the Court should require the government and its witnesses to refer to those individuals by
14   their names, by their initials, or with some other reference that accurately describes them without
15   injecting the trial with unfair prejudice.
16           Second, there is no evidence that the people identified as “victims” by the government
17   were victimized by the Defendants. Defendants are charged with violating the Travel Act by
18   facilitating one or more business enterprises involving prostitution through their involvement
19   with a website that allowed users to publish classified ads. Defendants are not accused of
20   being pimps, traffickers, kidnappers, or murderers. While others may have victimized the
21   alleged “victims” in ways that are indefensible, the Defendants had no interaction whatsoever
22   with the “victims” or those who victimized them. There is no evidence that the Defendants
23   even knew of the existence of the victimizers, their victims, their individual circumstances, or
24   any ads on Backpage pertinent to them. The facts of this case render the use of the term
25   “victim” in front of the jury improper and unduly prejudicial. See United States v. Giraldo-Serna,
26   118 F. Supp. 3d 377, 383-85 (D.D.C. 2015) (declining to designate the decedent’s children as
27

28                                                       6
              Case 2:18-cr-00422-SMB Document 904 Filed 04/17/20 Page 7 of 9




 1   “victims” because the defendant was not charged with a crime involving violence and the
 2   conduct underlying the conspiracy involved narcotics importation, not violence).
 3          Third, while the persons the government characterizes as “victims” may well have been the
 4   victims of crimes committed by third-parties, no such persons qualify for “victim” designation in
 5   this case under the Crime Victims’ Rights Act (“CVRA”), 18 U.S.C. § 3771. Under the CVRA,
 6   the term “victim” is defined as “a person directly and proximately harmed as a result of the
 7   commission of a Federal offense.” 18 U.S.C. § 3771(e). Thus, under the plain text of the
 8   CVRA, unless a jury determines that there has been a “commission of a Federal offense,”
 9   there can be no person labeled as a “victim.” See Berry v. City of Detroit, 25 F.3d 1342, 1353 (6th
10   Cir. 1994) (holding that it is the responsibility of court, not witnesses, to define legal terms).
11          Finally, as set forth above, courts must preclude presentation of any evidence that is
12   unduly prejudicial or likely to confuse the jurors under Rule 403 of the Federal Rules of
13   Evidence. The same concerns about fairness that guide a court’s analysis on the admissibility
14   of evidence under Rule 403 are applicable to references by prosecutors and witnesses to people
15   as “victims,” and provide another basis for precluding them. Indeed, such references are
16   unduly prejudicial and likely to confuse the jurors. The use of the term “victim” is a conclusion
17   of fact that should be left to the jury. Use of the term by prosecutors and government
18   witnesses would involve an unfair prejudging of the issues, and would cause undue prejudice
19   to Defendants’ right to a fair trial. Conversely, there is no reason the prosecutors and the
20   witnesses cannot refer to the people by their names, initials, etc., such that the government
21   can present its case while protecting the due process rights of the Defendants.
22   /
23   /
24   /
25   /
26   /
27   /
28                                                    7
               Case 2:18-cr-00422-SMB Document 904 Filed 04/17/20 Page 8 of 9




 1                                                CONCLUSION
 2           For all these reasons, this Court should enter an order precluding the government and
 3   government witnesses from referring to: (1) the Defendants as the “Backpage Defendants” and
 4   Defendants’ counsel as the “Backpage Lawyers”; and (2) any individuals as “victims.”
 5           RESPECTFULLY SUBMITTED this 17th day of April, 2020,
 6
                                                Paul J. Cambria, Jr.
 7
                                                Erin E. McCampbell
 8                                              LIPSITZ GREEN SCIME CAMBRIA LLP
 9                                              By:     /s/ Paul J. Cambria, Jr.
10                                                      Paul J. Cambria, Jr.
                                                        Attorneys for Michael Lacey
11
     Pursuant to the District’s Electronic Case Filing Administrative Policies and Procedures Manual (May 2018)
12   § II (C) (3), Erin E. McCampbell hereby attests that all other signatories listed, and on whose behalf this filing
13   is submitted, concur in the filing’s content and have authorized its filing.

14
                                                Thomas H. Bienert, Jr.
15
                                                Whitney Z. Bernstein
16                                              BIENERT KATZMAN, PLC

17                                              By:     /s/ Whitney Z. Bernstein
                                                        Whitney Z. Bernstein
18
                                                        Attorneys for James Larkin
19
                                                Gary S. Lincenberg
20                                              Ariel A. Neuman
21                                              Gopi K. Panchapakesan
                                                BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
22                                              DROOKS, LINCENBERG & RHOW, P.C.
23                                              By:     /s/ Ariel A. Neuman
24                                                      Ariel A. Neuman
                                                        Attorneys for John Brunst
25

26

27

28                                                          8
              Case 2:18-cr-00422-SMB Document 904 Filed 04/17/20 Page 9 of 9




 1
                                               Bruce Feder
 2                                             FEDER LAW OFFICE, P.A.

 3                                             By:   /s/ Bruce Feder
                                                     Bruce Feder
 4
                                                     Attorneys for Scott Spear
 5
                                               David Eisenberg
 6                                             DAVID EISENBERG, P.L.C.
 7
                                               By:   /s/ David Eisenberg
 8                                                   David Eisenberg
                                                     Attorneys for Andrew Padilla
 9

10                                             Joy Bertrand
                                               JOY BERTRAND, ESQ.
11
                                               By:   /s/ Joy Bertrand
12                                                   Joy Bertrand
13                                                   Attorneys for Joye Vaught

14

15

16

17

18
     On April 17, 2020, a PDF version
19   of this document was filed with
20   Clerk of the Court using the CM/ECF
     System for filing and for Transmittal
21   Of a Notice of Electronic Filing to the
22   Following CM/ECF registrants:

23
     Kevin Rapp, kevin.rapp@usdoj.gov
24   Reginald Jones, reginald.jones4@usdoj.gov
     Peter Kozinets, peter.kozinets@usdoj.gov
25
     John Kucera, john.kucera@usdoj.gov
26   Margaret Perlmeter, margaret.perlmeter@usdoj.gov
27   Andrew Stone, andrew.stone@usdoj.gov

28                                                     9
